          Case 17-31736          Doc 84        Filed 08/23/19         Entered 08/23/19 12:42:45        Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                  August 23, 2019


In re:
         Jerome A. Cariaso                                                                  Case Number: 17−31736 amn
         Debtor*                                                                            Chapter: 13




                 ORDER GRANTING TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE

     Roberta Napolitano (the "Movant"), filed a Motion to Dismiss the Case pursuant to 11 U.S.C. § 1307(c) (the
"Motion", ECF No. 27). After notice and a hearing, see 11 U.S.C. § 102(1); it is hereby


         ORDERED: The Debtor's Chapter 13 Case is DISMISSED WITHOUT PREJUDICE ; and it is further

      ORDERED: The Chapter 13 Trustee is directed to submit a Final Report and Account within (150) one
hundred fifty days from the date of this Order; and it is further

         ORDERED: The Court shall retain jurisdiction for the consideration of any fee applications.


Dated: August 23, 2019                                                                    BY THE COURT




United States Bankruptcy Court                                                      Tel. (203) 773−2009
District of Connecticut                                                             VCIS* (866) 222−8029
157 Church Street, 18th Floor                                                       * Voice Case Information System
New Haven, CT 06510                                                                 http://www.ctb.uscourts.gov
                                                                                    Form 113 −
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
